Citation Nr: 0028459	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to an increased evaluation for PTSD, with 
dysthymia, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

In July 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in September 2000. 

REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran has asserted that he is unable to work by reason 
of PTSD symptomatology.  The claims file contains an award 
letter from the Social Security Administration (SSA) to the 
veteran, dated in September 1996, notifying him that he was 
entitled to disability benefits from that agency.  However, 
the decision by an SSA examiner or administrative law judge 
granting the veteran disability benefits is not of record.  

The Court has held that VA fails in its duty to assist the 
veteran seeking increased rating for a psychiatric disorder 
by not obtaining his SSA records.  Baker v. West, 11 Vet. 
App. 163, 169 (1998).  Therefore, in July 1999, the Board 
remanded this case to the RO to obtain copies of the SSA 
decision and the medical evidence considered by SSA.  While 
this case was in remand status, in July 1999, the RO 
requested that SSA provide copies of its decision and of the 
evidence it had considered.  In October 1999, SSA provided 
copies of the medical evidence in the veteran's file with 
that agency but did not provide a copy of the SSA decision on 
the veteran's claim, as requested.  The RO did not thereafter 
again request a copy of 

the SSA decision.  For that reason, under Baker and Stegall, 
this case must again be remanded to the RO to obtain the SSA 
decision.

This case is REMANDED to the RO for the following:

The RO should obtain a copy of the 
decision of the Social Security 
Administration on the veteran's claim for 
disability benefits from that agency.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to comply 
with the holdings of the Court. By this REMAND the Board 
intimates no opinion, as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



